DETAILED ACTION
As per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

In responding to this Office action, the applicant is requested to include specific references (figures, paragraphs, lines, etc.) to the drawings/specification of the present application and/or the cited prior arts that clearly support any amendments/arguments presented in the response, to facilitate consideration of the amendments/arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Amendment
Acknowledgment is made of applicant's Amendment, filed 07-12-2021. The changes and remarks disclosed therein have been considered.

Claim(s) 2, 6, 7, and 9 has/have been amended, and claim(s) 2-4, 6-9, and 22 remain(s) pending in the application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10192606 B2 in view of Yamamoto, US 20020051376 A1. 

US 10192606 B2 does not appear to explicitly disclose a switching component electrically positioned between a sense capacitor; configured to virtually ground the digit line based at least in part on a charge associated with the capacitor; and comparing a voltage of the sense capacitor to a reference voltage.

Yamamoto disclose a switching component (see Yamamoto Fig 3 Ref T2) electrically positioned between a sense capacitor, configured to virtually ground the digit line based at least in part on a charge associated with the capacitor (see Yamamoto Para [0047]); and comparing a voltage of the sense capacitor (see Yamamoto Fig 3 Ref NA) to a reference voltage (see Yamamoto Fig 3 Ref Vref2).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a method, as disclosed by in US 10192606 B2, may incorporate a particular switch and sense amplifier functions, as disclosed by Yamamoto. The inventions are well known variants of methods of operating ferroelectric memory devices, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Yamamoto attempt to use lower voltages for a sense amplifier (see Yamamoto Para [0020]).

US 10192606 B2 does not appear to explicitly disclose a reference component that comprises one or more memory cells, a reference voltage to a reference capacitor.

However, it would have been obvious to one skilled in the art at the time of the effective filing of the invention that a method, as disclosed by in US 10192606 B2, may incorporate a duplicate of the circuit disclosed by Yamamoto, to provide the disclosed reference voltage (see MPEP 2144.04.VI.B). The inventions are well known variants of methods of operating ferroelectric memory devices, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Yamamoto attempt to use lower voltages for a sense amplifier (see Yamamoto Para [0020]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2-4, 6-9, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto, US 20020051376 A1.

As to claim 2, Yamamoto discloses a method of operating a ferroelectric memory cell (see Yamamoto Fig 3 Ref 15 and Fig 1 Ref 14), comprising: 
activating a switching component (see Yamamoto Fig 3 Ref T2) that is electrically positioned between a sense capacitor (see Yamamoto Fig 3 Ref C5) and a digit line (see Yamamoto Fig 3 Ref BL) to virtually ground the digit line (see Yamamoto Para [0056]), wherein
the switching component is coupled with a capacitor (see Yamamoto Fig 3 Ref C2) and is configured to virtually ground the digit line based at least in part on a charge associated with the capacitor (see Yamamoto Para [0047]); 
applying, while the switching component is activated and the digit line is virtually grounded (see Yamamoto Para [0055]), a charging voltage (see Yamamoto Para [0058]) to the sense capacitor (see Yamamoto Fig 3 Ref C5) coupled  with the switching component; 
applying a reference voltage (see Yamamoto Fig 3 Ref Vref2); and 
comparing a voltage of the sense capacitor (see Yamamoto Fig 3 Ref NA) to the reference voltage (see Yamamoto Fig 3 Ref Vref2) based at least in part on applying the charging voltage to the sense capacitor (see Yamamoto Para [0059]; The language "based in part" is broad, and all memory operations are based in part of one another so that the device is functional.).

Yamamoto does not appear to explicitly disclose applying, by a reference component that comprises one or more memory cells, a reference voltage to a reference capacitor.

However, it would have been obvious to one skilled in the art at the time of the effective filing of the invention that a method, as disclosed by in Yamamoto, may incorporate a duplicate of the circuit disclosed by Yamamoto, to provide the disclosed reference voltage (see MPEP 2144.04.VI.B). Using duplicate circuitry to provide reference voltages is a common and well know technique in the art which simplifies the fabrication process.

As to claim 3, Yamamoto discloses the method of 2, further comprising: 
charging the sense capacitor that is in electronic communication with the ferroelectric memory cell while the digit line is virtually grounded (see Yamamoto Paras [0055-0058]) based at least in part on applying the charging voltage (see Yamamoto Paras [0055-0058]).

As to claim 4, Yamamoto discloses the method of claim 2, wherein 
the switching component comprises a transistor (see Yamamoto Fig 3 Ref T2), and the method further comprises:
electrically isolating (see Yamamoto Para [0049]) the sense capacitor from the charging voltage after applying the charging voltage (see Yamamoto Para [0049]; Reading and writing to memory cells are a cyclical processes, thus at some point the sense capacitor is electrically isolated after by means of the switching component.).

As to claim 6, Yamamoto discloses the method of claim 4, wherein activating the switching component comprises: 

the charge associated with the capacitor is based at least in part on the second charging voltage having been applied to the capacitor (see Yamamoto Para [0047]).

As to claim 7, Yamamoto discloses the method of claim 2, wherein 
the charging voltage applied to the sense capacitor is positive (see Yamamoto Fig 5J Ref 0.7V; The voltage is postive at the begining of the virtual grounding.).

As to claim 8, Yamamoto discloses the method of claim 4, wherein 
the transistor comprises a p-type field- effect transistor (FET) (see Yamamoto Fig 2 Ref T2).

As to claim 9, Yamamoto discloses the method of claim 1, wherein charging the sense capacitor comprises: 
transferring a stored charge of the ferroelectric memory cell to the sense capacitor while the switching component is activated and the digit line is virtually grounded (see Yamamoto Para [0059]).

As to claim 22, Yamamoto discloses the method of claim 1, wherein 
see MPEP 2144.04.VI.B).

Response to Arguments
Applicant's arguments filed 07/12/2021 have been fully considered but they are not persuasive. 

The amended language and new limitations appear to obvious in view of the previously presented prior art. The language "activated" with regards switching components does not distinguish is the component is in a conductive or non-conductive state.

Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612.  The examiner can normally be reached on M-Th: 8:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 – 07/29/2021